         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

GEORGE K. C. PRINGLE,

            Petitioner,

v.                                    Case No. 4:18cv475-MW/CAS

STATE OF FLORIDA
and
FLORIDA STATE HOSPITAL,

          Respondents.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 15, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 16. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

amended § 2254 petition, ECF No. 5, is DISMISSED without prejudice. The

pending motions are DENIED. ECF Nos. 7, 10, 11, and 12. The Affidavit of Duress,

ECF No. 8, and “Res Judicata” document, ECF No. 13, are




                                        1
TERMINATED. A Certificate of Appealability is DENIED and leave to appeal in

forma pauperis is DENIED.” The Clerk shall close the file.

      SO ORDERED on April 18, 2019.

                                     s/Mark E. Walker               ____
                                     Chief United States District Judge




                                       2
